ANADIGICS ANNOUNCES COST REDUCTIONS Warren, NJ, November 5, 2008 ANADIGICS, Inc. (Nasdaq: ANAD), announced today it is implementing cost reduction measures across the company that include the elimination by the end of this week of about 100 jobs, which is approximately a 15% reduction in its workforce worldwide. “These cost reduction measures, as we mentioned on our October 22 conference call, align our cost structure with near-term demand while preserving our competitive advantage in technology and product performance,” said Gilles Delfassy, chairman and interim chief executive officer, “This was a difficult decision because of the impact it has on people, but was a necessary step in our plan to return the company to growth and profitability as soon as possible. We are continuing critical investments in new products and other strategic initiatives that focus on making our customers successful.” “With the reduction in workforce and other identified cost reduction actions in process, the company’s goal is to achieve a savings ofbetween $15 million and $20 million on an annual basis starting late in the fourth quarter,” said Tom Shields, executive vice president and chief financial officer. “We believe these actions are prudent in light of the change in quarterly revenue, while preserving our capabilities to meet future customer demand and maintain a strong balance sheet.” The reduction in workforce is expected to result in pre-tax charges related to severance costs and one-time benefits of approximately $2.2 million to $2.4 million in the fourth quarter of this year, substantially all of which will result in cash expenditures. About ANADIGICS, Inc. ANADIGICS, Inc. (Nasdaq: ANAD - News) is a leading provider of semiconductor solutions in the rapidly growing broadband wireless and wireline communications markets.
